Conley Byrd, Justice, dissenting. It looks to me that when the Legislature got through enacting Ark. Stat. Ann. §§ 19-2108 and 19-2109, the firemen in the several cities of this state were entitled to be paid for 13 holidays at “each man’s daily rate of pay”, and that instead thereof, each firemen had an option to elect to take an additional 13 days vacation. Now that the majority of this court has interpreted this statute, thirteen does not mean thirteen but ten. “Daily rate of pay” is now an average wage selected by the city, and the option to receive vacation time in lieu of pay is a qualified option subject to the control of the city’s budget. I submit that every court in this nation, except this court, that has been called upon to construe the term “daily rate of pay” or “daily wage” has calculated the “daily rate of pay” in the same manner that the trial court used — i.e., by dividing the pay received during the pay period by the number of days worked. See Carlson v. Condon-Kiewit Co., 135 Neb. 587, 283 N.W. 220 (1939), and Franklin v. J. P. Floria & Co., 158 So. 591 (La. App. 1935). Laws are designed to promote the general welfare without regard to specific and individual results. For the reasons stated I would affirm the trial court.